—Order, Supreme Court, New York County (Carol E. Huff, J.), entered August 7, 1992, which, inter alia, granted plaintiff’s cross motion for leave to amend its complaint, and denied as moot defendant’s motion for leave to amend its answer, unanimously affirmed, without costs.
In general, leave to amend should be freely granted in the absence of prejudice or surprise, upon showing that the proposed amendment has merit (Stroock & Stroock & Lavan v Beltramini, 157 AD2d 590, 591). We agree with the IAS Court that there was no showing of prejudice or surprise. As for the merits, inasmuch as the validity of the first cause of action is dependent upon numerous unresolved factual issues peculiarly within defendant’s knowledge, it was not an abuse of discretion to permit the amendment. The merits of the second cause of action are not contested by defendant, and the third cause of action should not be dismissed as the facts presented support a discernible cause of action. Concur—Milonas, J. P., Rosenberger, Ellerin and Kupferman, JJ.